Citation Nr: 1105813	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-12 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left knee condition, to 
include as secondary to the service-connected disability of 
status post right anterior cruciate ligament reconstruction with 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1990 to June 
1996.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, 
that denied service connection for a left knee condition.  The 
Board remanded this case in March 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board sincerely regrets the need to again remand this case.

In the March 2010 remand, the Board instructed the RO/AMC to: (1) 
send the Veteran notice of the information and evidence necessary 
to substantiate a secondary service connection claim; (2) obtain 
records since March 2007 of Fort Leavenworth medical treatment 
relating to the left knee; (3) obtain all VA medical treatment 
records relating to the left knee; (4) schedule the Veteran for 
an appropriate examination to determine whether she has a current 
disability of the left knee that is related to her service-
connected right knee disability; (5) review the medical opinion 
to ensure that the questions asked were answered with complete 
rationale; and (6) readjudicate the claim.  

Thereafter, the AMC sent a corrective VCAA letter dated in March 
2010 to the Veteran informing her of the requirements of 
secondary service connection, obtained VA treatment records 
relating to the left knee (which were duplicative of evidence 
already in the claims file), provided the Veteran with a VA 
medical examination in April 2010, and readjudicated the claim in 
an August 2010 supplemental statement of the case (SSOC).  There 
is no indication that any effort was made to obtain outstanding 
medical treatment records from Munson Army Health Center (AHC) in 
Fort Leavenworth.  As noted in the March 2010 remand, the Veteran 
was receiving treatment for her left knee pain in March 2007 and 
follow-up visits to the Army medical facilities at Fort 
Leavenworth, Kansas were planned.  Thus, it was necessary to 
obtain the Fort Leavenworth records for treatment of the left 
knee since March 2007.  Based on the foregoing, the Board finds 
that the AMC did not comply with the March 2010 remand.  

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  Where, as is the case here, the remand 
orders are not complied with, the Board errs in failing to insure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Because the AMC did not properly comply with the March 2010 
remand instructions, the Board is required to remand this case 
for further development.  

In addition, the Board notes that in the course of treatment for 
physical therapy at Munson AHC-Fort Leavenworth in March 2007, 
the Veteran complained of having left knee pain since 2005.  She 
indicated that she had experienced pressure under the patella and 
pain constantly over the past two weeks.  She reported 
participating in taebo and kickboxing three days a week and 
having increased the intensity over the past few weeks.  
Following an objective evaluation, the assessment was left knee 
pain secondary to overcompensation from right ACL repair.  There 
was no evidence of internal derangement.   

The Veteran was afforded a VA examination in April 2010.  On 
physical examination of the left knee, bumps consistent with 
Osgood-Schlatter disease were noted.  X-ray findings were normal.  
The Veteran was diagnosed with Osgood-Schlatter disease of the 
left knee.  It was noted that the Veteran had reported this 
condition as being present since childhood, given that she 
frequently referred to the deformity as her "[k]nobby knee."  
Citing to the March 2007 physical therapy report, the examiner 
concluded that it was more likely than not that the Veteran's 
left knee pain was secondary to an overuse injury due to her 
increased activities (taebo and kickboxing) and less likely than 
not due to her service-connected right knee disability.  The 
examiner explained that the Veteran's complaint and the mechanism 
of the injury were consistent with the known activities that 
placed stress on the tibial tubercle through repetitive 
contraction of the quadricep muscle (kicking).  

In a September 2010 statement, the Veteran disputed the April 
2010 examiner's diagnosis of Osgood-Schlatter disease.  She 
explained that she had referred to both of her knees as knobby 
knees, not because of a deformity, but because her knees are so 
small.  The Veteran also stated that although she did take taebo 
and kickboxing classes three times a week (30 minutes per class), 
she had only taken these classes for a period of one month while 
she was stationed in Mannheim, Germany back in 2004.  

In this case, as the appeal is being remanded for other matters, 
the AMC now has an opportunity to refer the claims file to a VA 
examiner for further opinion as to whether the Veteran has a 
currently disability of the left knee, to include Osgood-
Schlatter disease, and whether any such disability is related to 
her service-connected right knee disability.  If further medical 
evaluation is deemed necessary, the Veteran should be scheduled 
for a new VA examination in accordance with the instructions set 
forth in paragraph 4 of the March 2010 remand.

Accordingly, the case is REMANDED for the following action:

1.	Make arrangements to obtain any and all 
records dated from March 2007 to the 
present from Munson AHC-Fort Leavenworth 
for medical treatment relating to the left 
knee.  All attempts to obtain this 
evidence must be documented in the claims 
file, and any records received, including 
negative responses, should be associated 
with the file.  If the AMC is unable to 
secure these records after making 
reasonable attempts to do so, and 
determines that the records do not exist 
or that further efforts to obtain them 
would be futile, the AMC must notify the 
Veteran and (a) identify the specific 
records the AMC is unable to obtain; 
(b) briefly explain the efforts that the 
AMC made to obtain those records; and (c) 
describe any further action to be taken by 
the AMC with respect to the claim.  The 
Veteran must then be given a reasonable 
opportunity to respond.

2.	Undertake any and all further development 
indicated by the evidence of record, to 
include obtaining additional VA medical 
records relating to treatment for the left 
knee, if any.  

3.	Thereafter, refer the claims file with any 
additional evidence to a VA examiner 
(preferably the same examiner who 
conducted the April 2010 examination) for 
an addendum opinion regarding: (a) whether 
the Veteran has a current disability of 
the left knee, to include Osgood-Schlatter 
disease, and if so, (b) whether such a 
disability is related to her service-
connected right knee disability.  In 
rendering this opinion, the examiner 
should take into account the Veteran's 
contentions regarding her knobby knees and 
her taebo/kickboxing classes and be 
mindful that these contentions may be 
inconsistent with the ev.  See Veteran's 
statement, September 2010.  If further 
medical evaluation is deemed necessary, 
the Veteran should be scheduled for a new 
VA examination in accordance with the 
instructions set forth in paragraph 4 of 
the March 2010 remand, and her claims file 
should be made available to the examiner 
for review in conjunction with the 
examination.

4.	After completing the aforementioned 
actions, reviewing any additional evidence 
received since the issuance of the August 
2010 SSOC, and conducting any other 
development that may be indicated by the 
evidence of record, readjudicate the 
claim.  If any sought benefit is denied, 
issue the Veteran and her representative a 
supplemental statement of the case. After 
they have been given a reasonable 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


